Title: To James Madison from Stanley Griswold, 12 November 1806
From: Griswold, Stanley
To: Madison, James



Sir,
Detroit 12. Nov. 1806.

As the extraordinary letter enclosed has been made public by the legislative board, I have been requested by several gentlemen to transmit it to your department, in order that the writer and his proceedings may receive a fair consideration at the seat of government.  I add no more, but that most of the things stated in the letter are without even a semblance of foundation, and the writer is by many seriously considered in a state of unhappy lunacy, or partial derangement.  I have the honor to be, with great respect, Sir, Your most obedient Servant,

Stanley Griswold

